                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                          CASE NO: 8:16-cr-312-CEH-MAP

ISEAL DIXON



                       FINAL REVOCATION HEARING
      Pursuant to the Report of Preliminary Supervised Release Revocation Hearing

(Doc.126), entered by the United States Magistrate Judge on June 11, 2021, a Final

Revocation Hearing was previously scheduled for July 2, 2021 at 11:30 AM before

the undersigned and will proceed as scheduled.

      DONE and ORDERED in Tampa, Florida this 29th day of June 2021.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
